DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 11, Ishii et al. (US Pub. 20210223596) Ishii teaches (in figures 3-6) a screen anti-peeping device (3), wherein the screen anti-peeping device comprises an upper conductive layer (302 formed in substrate 31), a lower conductive layer (302 formed in substrate 32), a viewing-angle adjustment layer (33), and a plurality of electrode sets (sets of 322 and 321), wherein the viewing-angle adjustment layer is disposed between the upper conductive layer and the lower conductive layer and is controlled by a voltage difference between the upper conductive layer and the lower conductive layer to change a field of view (see paragraphs 4 and 7); and each of the plurality of electrode sets comprises a first electrode (321) and a second electrode (322), wherein the first electrode is coupled to the upper conductive layer, and the second electrode is coupled to the lower conductive layer (see paragraph 27) wherein the screen anti-peeping device comprises a first conductive layer (3024 and 321) and a second conductive layer (3023 and 322) disposed side by side with the first conductive layer, wherein the first conductive layer has a plurality of first protrusions (321) as a plurality of first electrodes, and the second conductive layer has a plurality of second protrusions (322) as a plurality of second electrodes. 
Yamate (US Pub. 20090244470) teaches providing a bonding area (111) on a display panel wherein the bonding area is configured to be coupled to an outer lead (15) in order to supply power and signals to the display panel (paragraph 25) and that when providing a second device (50) which overlaps with the display panel, an area of the second device where a control lead should not overlap with the bonding area in order to ensure better operability in connecting the flexible cable to a circuit board (75 see paragraph 49). 
Hwang et al. (US Pub. 20100265435) teaches (in figures 10 and 11) connecting an electrode set (241 and 231) of a anti-peeping device to a control lead (270 and 280) in order to control the anti-peeping device (see paragraph 83). 
However the prior art taken alone or in combination fails to teach or fairly suggest an anti-peeping device wherein the plurality of first electrodes and the plurality of second electrodes are staggered in combination with the other required elements of claims 3 and 1 and claims 11 and 9 respectively. 
Claims 4-7 and 12-14 would be allowable by virtue of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US Pub. 20210223596 and hereafter Ishii) in view of Hwang et al. (US Pub. 20100265435 and hereafter Hwang) and Yamate (US Pub. 20090244470). 
As per claim 1, Ishii teaches (in figures 3-6) a display device, wherein the display device comprises a display panel (4) and a screen anti-peeping device (3); and the screen anti-peeping device overlaps with the display panel and comprises a plurality of electrode sets (sets of 321 and 322), wherein each of the plurality of electrode sets comprises a first electrode (321) and a second electrode (322). 
Ishii does not teach that the display panel comprises at least one bonding area, wherein the at least one bonding area is configured to be coupled to an outer lead, wherein at least one of the plurality of electrode sets is selected to be coupled to at least one control lead, and the selected at least one electrode set is misaligned with the at least one bonding area.
However, Hwang teaches (in figures 10 and 11) connecting an electrode set (241 and 231) of a anti-peeping device to a control lead (270 and 280) in order to control the anti-peeping device (see paragraph 83). 
Yamate teaches providing a bonding area (111) on a display panel wherein the bonding area is configured to be coupled to an outer lead (15) in order to supply power and signals to the display panel (paragraph 25) and that when providing a second device (50) which overlaps with the display panel, an area of the second device where a control lead should not overlap with the bonding area in order to ensure better operability in connecting the flexible cable to a circuit board (75 see paragraph 49). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the control lead as suggested by Hwang in order to control the anti-peeping device and to include outer lead at a bonding area which is not overlapped with the electrode sets in order to control the display panel while ensuring better operability in connecting the flexible cable to a circuit board. 
As per claim 8, Ishii teaches (in figures 3-6) that the plurality of electrode sets (sets of 322 and 321) are arranged in parallel, a plurality of first electrodes (322) in the plurality of electrode sets are not connected to each other (not in direct contact with each other), and a plurality of second electrodes (321) are also not connected to each other (not in direct contact with each other).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US Pub. 20210223596 and hereafter Ishii), Hwang et al. (US Pub. 20100265435 and hereafter Hwang) and Yamate (US Pub. 20090244470) as applied to claim 1 above and in further view of Sekiguchi (US Pub. 20040046909). 
As per claim 2, Ishii in view of Hwang teaches at least one of the plurality of electrode sets is selected (right most 321 and 322 along direction II in Ishii) to be coupled to at least one control lead (270 and 280 from Hwang) and other unselected electrode sets in the plurality of electrode sets (the other 3 sets of 321 and 322 in Ishii). 
 Ishii in view of Hwang does not teach that the screen anti-peeping device further comprises an insulating layer, covering other unselected electrode sets in the plurality of electrode sets.
However, Sekiguchi teaches (in figures 4 and 5) forming an insulating layer (33) over all electrodes (42) used to connect to a control lead (31) in order to prevent moisture from permeating into the device (see paragraph 132). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the insulating layer from Sekiguchi in the device of Ishii in order to prevent moisture from permeating into the device. 
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US Pub. 20210223596 and hereafter Ishii) in view of Hwang et al. (US Pub. 20100265435 and hereafter Hwang). 
As per claim 9, Ishii teaches (in figures 3-6) a screen anti-peeping device (3), wherein the screen anti-peeping device comprises an upper conductive layer (302 formed in substrate 31), a lower conductive layer (302 formed in substrate 32), a viewing-angle adjustment layer (33), and a plurality of electrode sets (sets of 322 and 321), wherein the viewing-angle adjustment layer is disposed between the upper conductive layer and the lower conductive layer and is controlled by a voltage difference between the upper conductive layer and the lower conductive layer to change a field of view (see paragraphs 4 and 7); and each of the plurality of electrode sets comprises a first electrode (321) and a second electrode (322), wherein the first electrode is coupled to the upper conductive layer, and the second electrode is coupled to the lower conductive layer (see paragraph 27). 
Ishii does not specifically teach that at least one of the plurality of electrode sets is selected to be coupled to at least one control lead.
However, Hwang teaches (in figures 10 and 11) connecting an electrode set (241 and 231) of a anti-peeping device to a control lead (270 and 280) in order to control the anti-peeping device (see paragraph 83). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the control lead as suggested by Hwang in order to control the anti-peeping device. 
As per claim 15, Ishii teaches (in figures 3-6) that the plurality of electrode sets (sets of 322 and 321) are arranged in parallel, a plurality of first electrodes (322) in the plurality of electrode sets are not connected to each other (not in direct contact with each other), and a plurality of second electrodes (321) are also not connected to each other (not in direct contact with each other).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US Pub. 20210223596 and hereafter Ishii) and Hwang et al. (US Pub. 20100265435 and hereafter Hwang) as applied to claim 9 above and in further view of Sekiguchi (US Pub. 20040046909). 
As per claim 10, Ishii in view of Hwang teaches at least one of the plurality of electrode sets is selected (right most 321 and 322 along direction II in Ishii) to be coupled to at least one control lead (270 and 280 from Hwang) and other unselected electrode sets in the plurality of electrode sets (the other 3 sets of 321 and 322 in Ishii). 
 Ishii in view of Hwang does not teach that the screen anti-peeping device further comprises an insulating layer, covering other unselected electrode sets in the plurality of electrode sets.
However, Sekiguchi teaches (in figures 4 and 5) forming an insulating layer (33) over all electrodes (42) used to connect to a control lead (31) in order to prevent moisture from permeating into the device (see paragraph 132). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the insulating layer from Sekiguchi in the device of Ishii in order to prevent moisture from permeating into the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (US Pub. 20140368752) is cited for teaching (in figure 3) forming terminals (114 and 314) at two ends of a substrate so that either of the terminals can be connected to a driver. 
Nakaminami (US Pub. 20090040450) is cited for teaching forming terminals (11) at both ends of a substrate (1) and covering non-selected terminals with an insulating film (paragraph 34). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871